OF      TEXAS
                   AUSTIN.     TEXAS   78711



                      October 5, 1977




Mr. Ron Resech, Executive              Opinion No'. H-1066
   Director
Texas Cosmetology Commission           Re: Whether use of a
1111 Rio Grande                        depilatron machine is
Austin, Texas                          subject to regulation
                                       by the Texas Cosmetology
                                       Commission.

Dear Mr. Resech:

     You have requested our opinion concerning whether the
use of a depilatron machine is subject to regulation by the
Texas Cosmetology Commission.  You explain that a depilatron
machine is a device for the removal of hair by use of a pair
of tweezers which carry an electric current.

     Article 8451a, V.T.C.S., provides for regulation by the
Cosmetology Commission of the removal of "superfluous hair from
the body by use of depilatories or tweezers."  Sec. 1 (3) (c).
See Attorney General Opinion M-1270 (1972). Since the statute
zes   no distinction between mechanical and electric tweezers,
the use of a depilatron machine is within the regulatory
jurisdiction of the Texas Cosmetology Commission.
                       SUMMARY

          The use of a depilatron machine is within
          the regulatory jurisdiction of the Texas
          Cosmetology Commission.




                                 ;~Attorney General of Texas
                             ,,;?.




                                p. 4570
Mr. Ron Resech              - Page 2   (B-l0661



APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                            p. 4571